DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 which states “the three-terminal amplifier element is a transistor, said output terminal is an emitter or source of the transistor, the output terminal is a collector or drain of the transistor and is grounded, the input terminal is a base or gate of the transistor, an amplified output is taken out from between a connection point of the common terminal with the constant current circuit and the ground, and a capacitor for 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (IDS submitted by the applicant, of record) in view of Schiebold (US 5,498,997 A, or record).

    PNG
    media_image1.png
    293
    388
    media_image1.png
    Greyscale

Regarding claim 1, Tsuji (Fig. 8) teaches an output circuit of an audio amplifier, comprising a three-terminal amplifier element having an input terminal (e.g. base terminal), an output terminal (e.g. collector terminal), and a common terminal (e.g. emitter terminal); and a constant current circuit (e.g. 10) connected to said common 
Schiebold (Fig. 3) teaches an amplifier circuit having a capacitor being connected between a common terminal (e.g. a terminal between the transistor and current source Is) and a speaker.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to implement the circuit of Tsuji with the teaching of Schiebold to provide the benefits of blocking dc current noise reduction to the output.
Accordingly, as an obvious consequence above, the combination further teaches a capacitor (see capacitor of Fig. 3, Schiebold for instance) for shutting out direct current is provided between said connection point and an amplified output end.
Insofar claim 4 is understood, Tsuji (Fig. 8) teaches an output circuit of an audio amplifier, comprising: a three-terminal amplifier element (see Fig. 8) having an input terminal (e.g. base), an output terminal (e.g. emitter), and a common terminal (e.g. collector); and a constant current circuit (10) connected to said output terminal and supplying approximately a constant current to said three-terminal amplifier element, wherein the three-terminal amplifier element is a transistor (a transistor as shown in Fig. 8), said output terminal is an emitter or source of the transistor, the common terminal is a collector of the transistor and is grounded, the input terminal is a base of the 
Schiebold (Fig. 3) teaches an amplifier circuit having a capacitor being connected between a common terminal (e.g. a terminal between the transistor and current source Is) and a speaker.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to implement the circuit of Tsuji with the teaching of Schiebold to provide the benefits of blocking dc current noise reduction to the output.
Accordingly, as an obvious consequence above, the combination further teaches a capacitor (see capacitor of Fig. 3, Schiebold for instance) for shutting out direct current is provided between said connection point and an amplified output end.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (IDS submitted by the applicant, of record) in view of Schiebold (US 5498997 A, or record) (hereinafter, the combination) in view of Hile et al (US 6,725,109 B2, or record) (hereinafter, Hile).
Regarding claim 2, the combination (Tsuji, Schiebold) further characterized in that said three-terminal amplifier element is an element except for a plurality of three-terminal amplifier elements are Darlington connected.
However, Hile (Fig. 3) does teaches an electronic circuit comprising a well-known Darlington transistor (340) being connected between input terminal 330 and speaker 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to modify the circuit of the combination with the teaching of Hile to improve gain and performance of the circuit.
Accordingly, as an obvious consequence above, the combination further teaches wherein a plurality of three-terminal amplifier elements are Darlington connected (see detail Fig. 3 of Hile, Darlington transistor 340).

Response to Arguments

Applicant’s arguments with respect to claims 1-3 have been considered but are moot.

Allowable Subject Matter

Claim 3 is allowed.
The following is an examiner’s statement of reasons for allowance: Claim 3 is allowable for the same reasons as discussed in the previous office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941.  The examiner can normally be reached on Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843